DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Applicant’s response filed November 30, 2020 is hereby acknowledged.  Claims 27-30, 32-35 and 38-52 remain pending in the application and are addressed below.  

Election/Restrictions
4.	Claims 42-45 and 49-52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 18, 2020.

Information Disclosure Statement
5.	The IDS forms filed on September 9, 2020 and November 10, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Claim Objections
6.	Claim 35 is objected to because of the following informalities:
Regarding claim 35, on lines 2-3, the syntax of the recitation, “in at least one edge region are of the two edge regions are formed…” renders the claim somewhat unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 27-30, 32-35, 38, 39 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., USPN 7,857,423, in view of Wohr et al., International Patent Application Publication No. WO 2104/121926 A1.
	As to claim 27, Suzuki shows/discloses an apparatus, comprising: a perforated plate (27A; see Figs. 2 and 3) for an application device for application of a fluid onto a component, the perforated plate having a plurality of through-holes (27) for passage of the fluid, wherein the plurality of through-holes are assigned to a nozzle row (31) with a central region (31A) and two 
	It is noted, prior to the effective filing date of the instant application, that the phenomenon of nozzle plate “wetting” was well known in the art of perforated nozzle plates like that shown by Suzuki, whereby such wetting causes undesired fluid accumulation and fouling around downstream ends of through-holes which form the nozzles on the nozzle plate.  In the case of inkjet nozzle plates, such as that shown by Suzuki, the undesired wetting was/is known to cause ejected droplets to be misdirected, resulting in inaccurate delivery of fluid/ink droplets, or to cause some nozzles to completely fail due to blockage.  This phenomenon, at least in the realm of inkjet nozzle plates, is well documented, and evidence of such is demonstrated by at least the prior art to Yang et al. (see at least column 1, lines 48-53, and column 2, lines 50-56 of USPN 6,325,490 – cited herewith) and in the non-patent literature document titled “What Causes Wetting?”, cited herewith.  Thus, prior to the instant application, one having ordinary skill in the art would have been motivated to find a solution to prevent or at least reduce wetting at the through-holes of the perforated plate shown by Suzuki.
	Wohr (see Figs. 1-11) shows various embodiments of a perforated plate (1) for an application device for application of a fluid onto a component, the perforated plate having a plurality of through-holes (2) for the passage of the fluid, the plurality of through-holes being assigned to at least one nozzle row, wherein a wetting tendency on the downstream side of the perforated plate is significantly reduced by the inclusion of a pipe stub (7; see Figs. 5A, 5B, 6A, 
	As to claim 28, the perforated plate of Suzuki has only one single nozzle row (see again, Fig. 3).
	As to claim 29, the nozzle row of Suzuki is aligned centered linearly (see again, Fig. 3).
	As to claim 30, the center axes of all through-holes of the nozzle row are aligned linearly (Note: this is known, since the description of the plate embodiment shown in Figs. 7-9 specifically states that the difference between the plate of Figs. 7-9 and the plate of Figs. 2 and 3 is that the through-holes of the Figs 7-9 plate embodiment are progressively obliquely angled towards the edge regions thereof - see column 6, line 32, through column 7, line 19 -, rather than being orthogonal while providing the larger spacing in the edge regions shown in the applied perforated plate embodiment shown in Figs. 2 and 3).
As to claim 32, all the through-holes of the nozzle row of Suzuki are formed uniformly.
	As to claim 33, Suzuki shows the at least one outermost hole spacing (between hole #1 and #2, or between hole #99 and hole #100) of the nozzle row being a largest hole spacing of the nozzle row (see again, Fig. 3).

	As to claim 35, Suzuki shows at least two outermost hole spacings of the nozzle row in at least one edge region of the two edge regions being formed one of uniformly and non-uniformly (see again, Fig. 3).
As to claim 38, Suzuki shows hole spacings in the central region being formed uniformly so that through-holes of the plurality of through-holes in the central region are spaced evenly apart (see again, Fig. 3; and see column 3, lines 35-38).
	As to claim 39, Suzuki shows all through-holes in the central region being formed uniformly (see again, Fig. 3; and see column 3, lines 35-38).
	As to claim 46, Suzuki shows the nozzle row being formed one of axially symmetrically and mirror symmetrically, relative to an axis of symmetry running transversely to the nozzle row (see again, Fig. 3).
	As to claim 47, Suzuki shows the at least one outermost hole spacing being larger than a hole spacing in the central region by at most a factor of 3 (see again, Fig. 3).
	As to claim 48, Suzuki shows at least two outermost hole spacings of the nozzle row in the at least one edge region each being larger than a hole spacing in the central region by at most a factor of 3 (see again, Fig. 3).

Allowable Subject Matter
9.	Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding the indication of the allowable subject matter set forth in claims 40 and 41:  Should Applicant decide to rewrite either of claims 40 or 41 into independent form in the manner discussed above, Applicant is reminded to thoroughly review the scope of each of the other dependent claims in the application, including currently withdrawn claims 42-45 and 49-52 (should such claims be eligible for rejoinder), as to whether or not such combinations in scope comply with 35 U.S.C. 112.  For example, should independent claim 27 be amended to include all of the limitations of either of claims 40 or 41, the limitation(s) presented in claim 46 would render the claim indefinite, because the “non-uniformly” limitation(s) is/are mutually exclusive of the “symmetry” limitation(s) recited in claim 46.  As another example, the recitations on the first line and a half of currently withdrawn claim 42 essentially repeats a limitation already present in claim 27.  Further, currently withdrawn claim 44 introduces “a pipe stub”, which is already present in claim 27.  Additional, similar issues may also be present in other dependent claims not specifically addressed above.  Thus, Applicant is strongly encouraged to review the scope of all pending claims prior to responding to the instant Office action.

Response to Arguments
10.	Applicant’s arguments set forth in the first two paragraphs under “Rejection of Claims under § 102” on page 9 of the response filed November 25, 2020, with respect to claim 27, have been considered but are moot because the new ground of rejection set forth above in paragraph 9 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Yamamoto et al. shows a nozzle plate having a plurality of tapered pipe stub elements, each located at a respective plate through-hole on the downstream side of the nozzle plate.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752